 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   FAROOQ ABDUL ALEEM,                               No. 2:18-cv-1210 CKD P
12                      Plaintiff,
13          v.                                         ORDER
14   J. LIZARRAGA, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. By order filed April 23, 2019, the undersigned screened the complaint and found

19   that plaintiff had stated deliberate indifference claims against defendants Doe and Weiss for the

20   discontinuation of his morphine and failure to prescribe alternative pain medication. (ECF No. 10

21   at 11.) Plaintiff was given the option to either proceed on these claims or to amend the complaint

22   and was directed to notify the court of his decision within fourteen days. (Id.) Plaintiff has failed

23   to notify the court of how he would like to proceed. He will be given one more opportunity to

24   notify the court as to how he would like to proceed, and if he fails to do so, the court will construe

25   his silence as a decision to proceed on the complaint as screened.

26          Accordingly, IT IS HEREBY ORDERED that within fourteen days of service of this

27   order, plaintiff shall complete and return the attached form notifying the court whether he wants

28   to proceed on the screened complaint or whether he wants to file an amended complaint. Failure
                                                       1
 1   to return the attached form will be construed as a decision to proceed on the complaint as

 2   screened without amendment.

 3   Dated: May 28, 2019
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7   13:alee1210.option

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   FAROOQ ABDUL ALEEM,                             No. 2:18-cv-1210 CKD P
10                      Plaintiff,
11          v.                                       PLAINTIFF’S NOTICE ON HOW TO
                                                     PROCEED
12   J. LIZARRAGA, et al.,
13                      Defendants.
14

15          Check one:

16   _____ Plaintiff wants to proceed immediately on his Eighth Amendment claims against

17          defendants Doe and Weiss for the discontinuation of his morphine and failure to prescribe

18          alternative pain medication without amending the complaint. Plaintiff understands that by

19          going forward without amending the complaint he is voluntarily dismissing without

20          prejudice his due process claims, all claims against Ashe and Lizarraga, and the deliberate

21          indifference claim against Weiss for prescribing acetaminophen with codeine instead of

22          morphine.

23

24   _____ Plaintiff wants to amend the complaint.

25

26   DATED:_______________________

27                                               Farooq Abdul Aleem
                                                 Plaintiff pro se
28
                                                     3
